DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/22 has been entered.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19, 20, 22-24, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US PGPub 2009/0289306, hereinafter referred to as “Watanabe”).
Watanabe discloses the semiconductor device as claimed.  See figures 3-7 and 12-16 and corresponding text, where Watanabe teaches, in claim 17, a semiconductor structure, comprising: 
a first semiconductor device (400) disposed over a substrate (406), wherein the first semiconductor device includes: first source/drain (S/D) features (411) disposed over the substrate (406) (figure 12; [0027], [0055]); 
a first high-k metal gate stack (HKMG) (418) disposed over the substrate (406), wherein the first HKMG traverses a first channel region (408) between the first S/D features (411), and wherein the first channel region is of p-type (figure 12; [0027], [0055]) and4886-8234-3456 v.13Serial No.: 16/820,175Attorney Docket No. 24061.4037US01 
Response to Final Office Action dated Apr. 29, 2022first gate spacers (426) disposed on sidewalls of the first HKMG (418) (figure 12; [0058]); 
a second semiconductor device (400) disposed over the substrate (406), wherein the second semiconductor device includes: 
second S/D features (411) disposed over the substrate (406) (figure 2; [0027], [0055]); 
a second HKMG (414) disposed over the substrate (406), wherein the second HKMG traverses a second channel region (410) between the second S/D features (411), and wherein the second channel region is of n-type (figure 12; [0027], [0055]); and 
second gate spacers (316) disposed on sidewalls of the second HKMG (414) (figure 12; [0055]); 
an etch-stop layer (ESL) (420) having a first portion disposed on and extending along a top surface of the first S/D features (411) and a second portion disposed on and extending along a top surface of the second S/D features (411) (figure 15; [0058]); an oxide layer (422) above the first portion of the ESL (figures 15; [0045], material type, [0058]); 
and an interlayer dielectric (ILD) layer (428) disposed on the oxide layer, wherein composition of the ILD layer differs from composition of the oxide layer, wherein the first portion of the ESL (420) directly interfaces with the oxide layer (422) and the second portion of the ESL (420) directly interfaces with the ILD layer (figures 15 and 16; [0058-0061]). 
Watanabe teaches, in claim 19, wherein the oxide layer is disposed between the ESL and the ILD layer (figure 16; [0059]).
Watanabe teaches, in claim 20, wherein the ILD layer directly contacts the ESL (figure 16; [0059]).
Watanabe teaches, in claim 22, wherein the oxide layer exerts compressive stress on the first channel region (figure 15; [0058]).  

Watanabe teaches, in claim 23,a semiconductor structure, comprising: 
a semiconductor fin protruding from a substrate (figures 15 and 16; [0058-0059]); 
source/drain (S/D) features disposed in the semiconductor fin (figures 15 and 16; [0058-0059]); 
a metal gate structure interposed between the S/D features (figures 15 and 16; [0058-0059]); 
a dielectric spacer disposed on and in contact with a sidewall of the metal gate structure (figures 15 and 16; [0058-0059]); 
a dielectric liner disposed over the dielectric spacer and the S/D features, wherein the dielectric liner includes oxidized silicon (figures 15 and 16; [0058-0059]); an etch-stop layer (ESL) disposed between the dielectric spacer and the dielectric liner, wherein a bottommost surface of the dielectric liner is in direct contact with a top surface of the ESL (figures 15 and 16; [0058-0059]); and 
an interlayer dielectric (ILD) layer disposed over the dielectric liner, wherein composition of the ILD layer is different from composition of the dielectric liner (figures 15 and 16; [0058-0059]).
Watanabe teaches, in claim 24, wherein the ESL is free of any oxidized silicon (figures 15 and 16; [0058-0059]).
Watanabe teaches, in claim 28, wherein the dielectric liner increases compressive stress exerted by the S/D features on a channel region traversed by the metal gate structure (figures 15 and 16; [0058-0059]).  
Watanabe teaches, in claim 29, wherein the ILD layer directly contacts the dielectric liner (figures 15 and 16; [0058-0059]).





REASONS FOR ALLOWANCE
Claims 10-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record to the Examiner’s knowledge does not suggest or render obvious a semiconductor device particularly characterized by an oxide liner above the ESL, wherein oxide liner includes silicon oxide (Si)) and silicon dioxide (SiO2); wherein a portion of the ESL directly above the S/D feature is in direct contact with a bottommost surface of the oxide liner, as detailed in claim 10.  Claims 11-16 depend from claim 10.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        August 27, 2022